Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 13, 2016

                                       No. 04-16-00276-CV

                       TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                    Appellant

                                                 v.

                                       Michael RYERSON,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-18812
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
         In this restricted appeal, the Department’s brief was due to be filed with this court on July
8, 2016. On the due date, the Department filed a motion for a thirty-day extension of time to file
its brief, and this court granted the motion.
      On July 11, 2016, appellee Michael Ryerson filed an objection to the Department’s
motion for extension of time. Appellee argued that granting an extension of time for the
Department to file its brief would prejudice him.
     Appellee’s motion to deny the Department’s request for an extension of time is
DENIED. See TEX. R. APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court